 1   RONALD O. KAYE, SBN 145051
 2   Email: rok@kmbllaw.com
     MARILYN E. BEDNARSKI, SBN 105322
 3   Email: mbednarski@kmbllaw.com
 4   KAYE, McLANE, BEDNARSKI & LITT, LLP
     975 East Green Street
 5   Pasadena, California 91106
 6   Tel: (626) 844-7660
     Fax: (626) 844-7670
 7
 8   Attorneys for Plaintiffs
 9
     SAMUEL KOLB, J.K. AND KARIN KOLB

10
                      UNITED STATES DISTRICT COURT
11
12                   EASTERN DISTRICT OF CALIFORNIA
13   SAMUEL KOLB, J.K., by and      )   No. 2:19-cv-00079-DB
14   through his Guardian ad Litem, )
     KARIN KOLB, and KARIN KOLB, )
15
                                    )
16                 Plaintiffs,      )   STIPULATION SEEKING LEAVE
17
                                    )   TO DISMISS THIRD CLAIM FOR
                  vs.               )   RELIEF AGAINST COUNTY OF
18                                  )   PLACER FOR MONELL
19   COUNTY OF PLACER; DEPUTY )         VIOLATIONS AND SETTING DATE
     CURTIS HONEYCUTT, and          )   TO AMEND COMPLAINT FOR
20   DOES 1-10, INCLUSIVE,          )   MONELL VIOLATIONS TO THE
21                                  )   DATE OF THE FACT DISCOVERY
                   Defendants.      )   CUT-OFF; ORDER
22
     _______________________________)
23
24
25
26
27
28   STIPULATION TO DISMISS MONELL VIOLATIONS                   1
29
30
 1         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
 2   Samuel Kolb, J.K, a minor, (by and through his Guardian ad Litem Karin Kolb)
 3   and Karin Kolb, through their counsel of record, Ronald Kaye and Marilyn
 4   Bednarski; and Defendants County of Placer and Deputy Curtis Honeycutt,
 5   through their counsel of record, Greg Warner, Deputy County Counsel, that:
 6
           1. Plaintiffs will hereby dismiss, without prejudice, the Third Claim for
 7
               Relief – Deprivation of Civil Rights – 42 U.S.C. §1983 Against the
 8
               County of Placer for Monell violations.
 9
           2. The reason behind Plaintiffs’ request for dismissal of their Monell Claim
10
               is that at the filing stage, Plaintiffs do not have evidence to support their
11
               claim that a policy, practice, custom or procedure of the County of Placer
12
               was a motivating force behind the alleged constitutional violation of
13
               Defendant Honeycutt.
14
           3. After performing discovery, Plaintiffs will determine whether there is a
15
               sufficient basis to allege a claim against the County of Placer based on a
16
17
               Monell theory of liability.

18         Accordingly, IT IS FURTHER STIPULATED by and between the parties

19   that Plaintiffs’ cut off for amending the Complaint to include a Claim for Relief
20   against the County of Placer based on a Monell theory of liability will be at the
21   date set for the discovery cut-off.
22         IT IS SO STIPULATED.
23
     DATED: February 28, 2019          Respectfully submitted,
24
                                       KAYE, McLANE, BEDNARSKI & LITT, LLP
25
                               By: /s/ Ronald O. Kaye
26
                                    Ronald O. Kaye
27                                  Attorneys for Plaintiffs
28   __________________________________________________________________
     STIPULATION TO DISMISS MONELL VIOLATIONS                      2
29
30
 1                                          PLACER COUNTY COUNSEL’S OFFICE
 2
                                            By:          /s/ Gregory Warner
 3                                                   Gregory Warner
 4                                                   Deputy County Counsel
                                                     Attorneys for Defendants
 5
 6
 7                                                     ORDER
 8           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 9
10   Dated: March 6, 2019

11
12
13
14
15
16
17
18
19
20
21
22
23   DLB:6
     DB/orders/orders.consent/kolb0079.stip.am.ord
24
25
26
27
     _______________________________________________________________
28
     STIPULATION TO DISMISS MONELL VIOLATIONS                       3
29
30
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
